DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 07 February 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-19 and 25-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0244187 to Rinko.
In regards to claim 1, Rinko teaches a light distribution structure (Figure 1) in the form of an optically functional layer comprising at least one three-dimensional feature pattern (108 in an array) established in a light-transmitting carrier medium (104) by a plurality of internal optical cavities (108 air), wherein each said optical cavity is configured to establish at least one optical function at its' horizontal surface and at its' inclined surface, the optical cavities being arranged in a direction along an essentially longitudinal light propagation path in the light-transmitting carrier medium (Figures 11a, b, c), wherein - by said horizontal surface the optical cavity is 
In regards to claim 2, Rinko teaches said at least one optical function is the total internal reflection (TIR) function.
In regards to claim 3, although Rinko does not expressly state each optical cavity is configured to receive and to further distribute light arriving thereto at an angle of incidence equal to or greater than the critical angle relative to the surface normal, Rinko does explicitly disclose all of the claimed structural features of the light distribution structure as discussed above with respect to claim 1.  The current claim contains properties or functions that are presumed to be inherent to the structure of the light distribution structure.  More specifically, in order for the Rinko device to function and in order to for the light passage area to provide total internal reflection, Snell’s law would be required and therefore inherently provide the capability to receive and to further distribute light arriving thereto at an angle of incidence equal to or greater than the critical angle relative to the surface normal.
  When a structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  Furthermore, the patentability of a product depends only on the claimed structural limitations of the product distinguished structurally.  Rinko teaches the light distribution structure that is substantially identical to that of the invention as claimed, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).  
The examiner notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.   
In regards to claim 4, Rinko teaches the established optical cavities are filled with a. gaseous material, such as air. [0021]
In regards to claims 5 and 7-12, Rinko teaches each individual optical cavity is configured variable in terms of at least one of the cross-sectional profile, dimensions, periodicity, orientation and disposition thereof within the feature pattern, the edge of the inclined surface of each said optical cavity has a symmetrical sinusoidal waveform or an asymmetrical sinusoidal waveform, cross-sectional profile variability, curvature angle variability and/or curvature radius variability is established, for each individual optical cavity, with a predetermined periodicity, the at least one feature pattern comprises a plurality of optical cavities with discrete profiles or at least partly continuous profiles, cross-sectional variability is established, for each individual optical cavity, in three dimensions by the at least one of the: curvature angle, curvature radius, length of a pitch, width, height, period, phase, configuration of a light passage area, and the like, 
In regards to claim 13, Rinko teaches at least one feature pattern, the plurality of optical cavities is arranged into an array or arrays extending along and/or across an entire area occupied by said feature pattern. (Figures 11a-d)
In regards to claim 14, Rinko teaches the optically functional layer has a fill factor for the feature pattern equal to 100% or less than 100%.
In regards to claim 15, Rinko teaches at least two optically functional layers with the at least one feature pattern established on each said layer. [0047]
In regards to claim 16, Rinko teaches the light distribution structure provided in the form of a film, a sheet or a coating.
In regards to claim 17, Rinko teaches the optically functional layer is established in an optical polymer or glass. [0024]
In regards to claim 18, Rinko teaches the optical cavities are formed at an interface with an additional flat, planar carrier layer (106), selected from a transparent layer, a reflector layer, and/or a colored laver.
In regards to claim 19, Rinko teaches the light distribution structure configured to receive light from a plurality of point light sources.
In regards to claim 25, Rinko teaches a light distribution element comprising an optically transparent substrate (106) configured to establish a path for light propagation therealong, and at least one light distribution structure (Figure 1l; 104), as defined in any one of claims l.

	In regard to claim 27, Rinko teaches the light distribution structure fully integrated and/or embedded into the optically transparent substrate (106).  
	In regards to claim 28, Rinko teaches the light distribution element configured as a light guide, a light pipe, a light-guide film or a light-guide plate
	In regards to claim 29, Rinko teaches the light distribution element further comprising at least one light source, selected from: a Light Emitting Diode (LED), an Organic Light Emitting Diode (OL ED), a laser diode, a LED bar, an 0 LED strip, a microchip LED strip, and a cold cathode tube. (Figure 9; [0059-0071 Illustrative Backlight Configurations)
	In regards to claim 30, Rinko teaches the use of the light distribution element in illumination and indication.
	In regards to claim 31, Rinko teaches use according to claim 30, in illumination of wall- and roof panels, in window and facade illumination, in signage illumination, in greenhouse illumination, in display illumination, in passive matrix illumination, in signal illumination, in touch signal solutions, in security systems, in producing light-directing films, in creating light masks for a non-transparent mode, in security systems, in indicator devices, in reflectors, and/or in light collector solutions. [0071, 0086]
	In regards to claim 32, Rinko teaches a roll of a light distribution element comprising an optically functional layer comprising at least one feature pattern (108) established in a light-transmitting carrier (104) by a plurality of three-dimensional optical features (108 in an array) variable in terms of at least one of the cross-sectional profile, dimensions, periodicity, orientation 
	In regards to claim 33, Rinko teaches a roll of a light distribution element comprising an optically functional layer (104) comprising an at least one feature pattern (108) established in a light-transmitting carrier (104) by a plurality of three-dimensional optical features (108 in an array) variable in terms of at least one of the cross-sectional profiles, dimensions, periodicity, orientation and disposition thereof within the feature pattern (Figure 4, [0025, 0032-0033]), and a light filter layer (106) formed of a substrate material having a refractive index than the refractive index lower that the refractive index of the carrier medium constituting the optically functional layer, and comprising a plurality of apertures, in which the optically functional layer is established by the structure, as defined in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0244187 to Rinko as applied to claim 1 above.
In regards to claim 34 and 35, Rinko does not expressly disclose each said optical cavity has the horizontal surface, the inclined surface and another surface, and an angle between the horizontal surface and the inclined surface is smaller than an angle between the horizontal In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive. Applicant argues Rinko fails to teach “wherein each said optical cavity is configured to establish at least one optical function at its' horizontal surface and at its' inclined surface, the optical cavities being arranged in a direction along an essentially longitudinal light propagation path in the light-transmitting carrier medium, wherein - by said horizontal surface the optical cavity is configured to mediate light propagation in the light-transmitting carrier medium along the essentially longitudinal light propagation path, and to further distribute light rays reflected from said horizontal surface, in the light-transmitting carrier medium, towards the inclined surface of the subsequent optical cavity of cavities via a plurality of light passage areas, and by .
Applicant further argues Rinko fails to teach “a light filter layer formed of a substrate material having a refractive index lower than the refractive index of the carrier medium constituting the optically functional layer, and comprising a plurality of apertures.  However, the Examiner disagrees.  Rinko clearly teaches a light filter layer formed of a substrate in Figure 4, element 106.  Furthermore, in order to confine the light into the optical functional layer, the refractive index of the light filter layer must be lower than the carrier medium in order to provide total internal reflection.  Therefore, this would be an inherent property.  Lastly, Rinko also clearly teaches the carrier medium to consist of an optical function layer (Figure 1) and the carrier medium to consist of a plurality of apertures (108 air).
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TINA M WONG/            Primary Examiner, Art Unit 2874